SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2015 Commission File Number: 001-35464 Caesarstone Sdot-Yam Ltd. (Translation of registrant’s name into English) Kibbutz Sdot Yam MP Menashe Israel 3780400 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE On November 19, 2015, Caesarstone Sdot-Yam Ltd. issued a press release titled “Independent Proxy Advisory Firm Institutional Shareholder Services Recommends That Caesarstone’s Shareholders Vote ‘FOR’ Caesarstone’s Entire Slate of Director Nominees on the WHITE Card.” A copy of this press release is furnished as Exhibit 99.1 herewith. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAESARSTONE SDOT-YAM LTD. Date: November 19, 2015 By: /s/Michal Baumwald Oron Name:Michal Baumwald Oron Title:VP Business Development & General Counsel 3 EXHIBIT INDEX Exhibit
